

Employment Agreement
 
This Employment Agreement (“Agreement”), dated as of June 30, 2008 (the
“Effective Date”), is made between Rock Energy Resources, Inc., a Delaware
corporation (the “Company”), and _Rocky V. Emery (“Executive”).
 
Recitals:
 
A. The Company is engaged in the business of drilling for, producing and selling
natural gas, natural gas liquids and crude oil (the “Business”).
 
B. The Company and Executive desire to enter into this Agreement to govern the
employment relationship between them.
 
Now, Therefore, in consideration of the foregoing Recitals, the agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
EMPLOYMENT AND ACCEPTANCE
 
1.1 Employment by the Company.  The Company hereby agrees to employ Executive
from the Effective Date through _June 30, 2010 (including all renewal periods,
if any, the “Term”). Such Term shall automatically renew for successive
additional one-year terms unless either party provides the other with written
notice of its intent not to renew this Agreement at least 90 days prior to the
end of the Term (including any renewal term, as applicable) unless terminated
earlier pursuant to the provisions of this Agreement. During the Term, Executive
shall serve in the capacity of Chairman and Chief Executive Officer.
 
1.2 Duties and Responsibilities.  Executive shall have the duties and authority
assigned to Executive by, and shall report to, the Board of Directors of the
Company (the “Board”). In particular, Executive shall be responsible for: all
business affairs of the Company. During the Term, Executive shall devote his
time and services to the Company as he deems reasonably necessary to perform his
duties, and shall carry out the Company’s policies and directives in a manner
which will promote and develop the Company’s interests.
 
1.3 Acceptance of Employment by Executive.  Executive hereby accepts such
employment and represents and warrants that (i) Executive is not restricted in
any manner from providing services hereunder or from engaging in the Business,
and (ii) Executive is not aware of any situation creating a conflict of interest
between Executive and the Company.
 
ARTICLE II
 
COMPENSATION AND OTHER BENEFITS
 
2.1 Base Salary.  The Company shall pay Executive a salary at the rate of
$330,00 per year of employment hereunder (the “Base Salary”). The Base Salary
shall be payable in accordance with the payroll policies of the Company as from
time to time in effect (but no less often than monthly), less such deductions as
shall be required to be withheld by applicable law and regulations. The Board
shall review Executive’s performance each year this Agreement is in effect and,
in its sole discretion, may decide whether to increase Executive’s Base Salary.
 
2.2 Annual Bonus.  In addition to the Base Salary, at the discretion of the
Board, the Company may award a bonus to Executive following the end of each
fiscal year during the Term.
 
2.3 Vacation Policy.  Executive shall be entitled to paid time off on such terms
generally made available to Executive officers of the Company.
 
2.4 Participation in Employee Benefit Plans.  At Executive’s option, the Company
agrees to permit Executive during the Term, if and to the extent eligible, to
participate in any group life, health care or group disability insurance plan,
pension plan, similar benefit plan or other so-called “fringe benefits” of the
Company which may be made generally available to other executives and employees
of the Company and on such terms as any such benefits are made generally
available to such executives and employees.
 
2.5 Expenses.  The Company shall pay or reimburse Executive for all business
expenses reasonably and necessarily incurred by Executive during the Term in the
performance of Executive’s services under this Agreement, in each case in
accordance with Company policy.
 
2.6 Office and Assistance. The Company will provide Executive with an office and
support staff as necessary to perform Executive’s duties hereunder.
 
2.7 Insurance/Indemnity. The Company agrees to indemnify, pay for the defense of
(with Executive’s choice of counsel) and hold Executive harmless from any claims
which arise against Executive as a result of his employment with the Company to
the maximum extent permitted by law. The Company also agrees that it will
acquire and maintain Directors and Officers Liability insurance coverage in the
amount of at least $3,000,000 under which Executive is a covered insured, with a
carrier approved by the Board.
 
 
-1-

--------------------------------------------------------------------------------

 
ARTICLE III
 
RESTRICTIONS
 
3.1 Nondisclosure of Confidential Information.
 
(a) Recognition of Company Rights; Nondisclosure.  For so long as Executive is
employed by the Company (whether during the term of this Agreement or after its
expiration, the “Employment”), Executive will have access to Confidential
Information (as defined in Section 3.1(b)), including Confidential Information
Executive has not accessed prior to the date of this Agreement. Executive
recognizes that the Company’s business interests require the fullest practical
protection and confidential treatment of the Confidential Information. At all
times during the Employment and thereafter, Executive will hold in strictest
confidence and will not disclose, use, provide access to, or publish any
Confidential Information, except as such disclosure, use or publication may be
required in connection with Executive’s services for the Company.  Executive
agrees that all Confidential Information, whether prepared by Executive or
otherwise coming into Executive’s possession, shall remain the exclusive
property of the Company during Executive’s employment with the Company.
Executive will obtain the Company’s written approval before publishing or
submitting for publication any material (written, oral, or otherwise) that
relates to any Confidential Information and/or any material that incorporates
any Confidential Information.  Executive hereby assigns to the Company any
rights Executive may have or acquire in such Confidential Information and
recognizes that all Confidential Information is the sole property of the Company
and its assigns.
 
(b) Confidential Information. “Confidential Information” means all information,
not generally known within the relevant trade group or by the public, including
all business plans, training materials, software programs, promotional
materials, illustrations, designs, plans, data bases, sources of supply,
customer lists, supplier lists, trade secrets, and all other valuable or unique
information and techniques acquired, developed or used by the Company relating
to its business, operations, suppliers, information systems, employees and
customers, regardless of whether such information is in writing, on computer
disk or disk drive or in any other form. Executive expressly acknowledges and
agrees that Confidential Information constitutes trade secrets and/or
confidential and proprietary business information of the Company. Confidential
Information shall not include information which is or becomes generally
available to the public other than through disclosure by Executive or by any
other person or entity under a duty or obligation to maintain the
confidentiality thereof.
 
3.2 Covenant Not to Compete.
 
(a) Consideration.  Executive acknowledges and agrees that in exchange for its
agreement in Section 3.2(b), Executive will receive substantial and valuable
consideration from the Company including, but not limited to (i) Confidential
Information, (ii) compensation and other benefits, and (iii) exposure to the
Company customers and prospects.
 
(b) Scope of Noncompetition Obligation.  During the Term, Executive shall not,
directly or indirectly, either acting alone, or as a stockholder, partner,
associate, creditor, consultant, adviser, franchiser, franchisee, director,
officer, owner, employee or agent of any other person or entity, or in any other
capacity, engage in or provide services to a company engaged in the Business in
the United States; provided, however, the restriction contained in this Section
3.2 shall not prohibit Executive from (x) owning not more than 4.9% of the
outstanding stock of any class of any publicly traded corporation, so long as
Executive does not actively participate in the business of such corporation, or
(y) providing consulting services to, and serving on the Board of Directors of,
Best Energy Services, Inc.
 
3.3 Reasonableness of Restrictions.  Executive acknowledges and agrees that,
given the nature of the Business, and the Company’s proposed Business plans, the
restrictions imposed upon Executive by this Article III and the purposes for
such restrictions are reasonable and are designed to protect the trade secrets,
confidential and proprietary business information and the future success of the
Company without unduly restricting Executive. If, at the time of enforcement of
this Agreement, a court shall hold that any of the duration, scope or geographic
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree (and shall stipulate, if necessary, in an appropriate
pleading) that the maximum duration, scope or geographic area reasonable under
such circumstances shall be substituted for the stated duration, scope or
geographic area.
 
3.4 Return of the Company Property.  When Executive’s employment is terminated
for any reason, Executive will promptly (within three business days) deliver to
the Company any and all Confidential Information then in Executive’s possession.
 
3.5 Equitable and Other Relief.  Executive understands and agrees that, in the
event Executive breaches this Article III, the Company will suffer immediate and
irreparable harm that cannot be accurately calculated in monetary damages.
Consequently, Executive acknowledges and agrees that the Company shall be
entitled to immediate injunctive relief, either by temporary or permanent
injunction, to prevent such violation.
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
TERMINATION
 
4.1 Upon Death or Disability.  This Agreement shall terminate upon Executive’s
death or Disability.  For purposes of this Agreement, “Disability” shall mean
the inability of Executive to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than six months. The determination of whether a Disability has
occurred will be made by the Board and Executive; provided, that, if the Board
and Executive are not able to agree about whether Executive suffers a
“Disability,” then whether a Disability exists will be determined by a mutually
agreeable physician. If this Agreement terminates as a result of Executive’s
death or Disability, the Company shall pay Executive or Executive’s estate: (i)
(A) all accrued and unpaid Base Salary earned; (B) pay for all accrued but
unused vacation time, and (C) any other monies owed Executive by the Company on
the date of termination; all such amounts payable within 10 days of the date of
such termination; and (ii) any annual bonus referred to in Section 2.2 that
would otherwise be due for the fiscal year of termination, prorated to the
number of days in the fiscal year for which Executive was employed, and payable
at the same time as the bonus would have otherwise been due had Executive’s
employment not been so terminated.
 
4.2 Termination for Cause or Voluntary Termination.  If the Company terminates
Executive at any time for Cause or if Executive voluntarily terminates
Executive’s employment without Good Reason (as defined in Section 4.3) before
the end of the Term, the Company’s obligation to Executive shall be limited
solely to the payment of accrued and unpaid Base Salary.  As used in this
Agreement, the term “Cause” shall mean any of the following: (i) failure of
Executive to materially perform Executive’s duties and responsibilities, which
has not been corrected by Executive within 30 days after Executive’s receipt of
a written notice from the Board specifying such failure in reasonable detail;
(ii) any material breach by Executive of the terms of this Agreement, which has
not been corrected by Executive within 30 days after Executive’s receipt of a
written notice from the Board specifying such breach in reasonable detail; (iii)
commission of a misdemeanor which causes material injury to the business,
reputation or financial condition of the Company; or (iv) commission of a
felony.  Executive shall be deemed to have been terminated for Cause following
delivery to Executive of a copy of a resolution duly adopted by at least 75% of
its members voting in good faith that “Cause” exists, after having provided
Executive and Executive’s counsel reasonable notice and an opportunity to be
heard before the Board regarding the allegations which provide the basis of the
allegation of “Cause”.
 
4.3 Termination Without Cause or for Good Reason.  If the Company terminates
Executive at any time without Cause or Executive resigns with Good Reason, the
Company shall be obligated to pay Executive: (i) (A) all accrued and unpaid Base
Salary earned; (B) pay for all accrued but unused vacation time, and (C) any
other monies owed Executive by the Company on the date of termination; all such
amounts in this Section 4.3(i) payable within 10 days of the date of such
termination; and (ii) (A) any annual bonus referred to in Section 2.2 that would
otherwise be due for the fiscal year of termination, prorated to the number of
days in the fiscal year for which Executive was employed; and (B)  the Base
Salary through the end of the Term, but not to exceed $_330,000.00 in the
aggregate; all such amounts in this Section 4.3(ii) to be paid at such times as
they would have otherwise been due and had Executive’s employment not been so
terminated; provided, however, if there is a Change in Control (as defined
below) then the remaining Base Salary and any such annual bonus shall be paid in
a lump sum within five days of the Change in Control.
 
For purposes of this Agreement, “Good Reason” means that any of the following
occur, without the Executive’s prior written consent: (a) Executive is no longer
the Chairman and Chief Executive Officer of the Company or is assigned duties
which are substantially inconsistent with the duties of the Chief Executive
Officer of an operation that is at least similar in size and complexity to that
of the Company on the Effective Date; (b) the principal place of employment is
changed to a location more than 25 miles from its current location in Houston,
Texas; (c) the aggregate value of Executive’s compensation and benefits as set
forth in the entirety of Section 2 is decreased by 3% or more (except
Executive’s Base Salary which, as provided herein, cannot be decreased); (d) the
Company breaches any material provision of this Agreement, and fails to correct
the breach within 30 days of being given written notice of such breach; or (e) a
Change in Control occurs.
 
For purposes of this Agreement, “Change in Control” means: (i) The acquisition
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of either (A) then outstanding shares of common stock of
the Company or (B) then outstanding voting securities of the Company entitled to
vote generally in the election of directors that results in such individual,
entity or group owning 50% or more of the such outstanding common stock of the
Company or the such outstanding voting securities of the Company; (ii) the
consummation of a merger or consolidation of the Company with any other entity,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent) at least 50% of the total voting power
represented by voting securities of the Company or such surviving entity or its
parent outstanding immediately after such merger or consolidation; (iii) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; (iv) individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of an acquiring person other
than the Board; or (v) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
 
-3-

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
MISCELLANEOUS
 
5.1 Notices.  All notices, requests, demands and other communications given or
made pursuant to this Agreement shall be in writing and shall be deemed
effectively given:  (i) upon personal delivery to the party to be notified, (ii)
when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, and if not so confirmed, then on the next
business day, (iii) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (iv) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their address as set forth below (or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section 5.1):
 
If to the Company:                                           Rock Energy
Resources, Inc.
10375 Richmond
Suite 2100
Houston, Texas 77042
Attention:  President
Telephone:  (713) 954-3600
Fax No.: (713) ___-____
Email:


If to Executive:                                __________________
__________________
__________________
Telephone:  (___) ___-____
Email:
 
5.2 Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
discussions and agreements, written or oral, with respect thereto.
 
5.3 Waivers and Amendments.  This Agreement may be amended, suspended,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by both parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof. Nor shall any waiver on the part of any party of any such right, power
or privilege hereunder, nor any single or partial exercise of any right, power
or privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
 
5.4 Assignment.  This Agreement shall inure to the benefit of and shall be
binding upon Executive and Executive’s executor, administrator, heirs, personal
representative and assigns, and the Company and its successors and assigns;
provided, however, that Executive shall not be entitled to assign any of
Executive’s rights or delegate any of Executive’s duties under this Agreement.
 
5.5 Severability: Construction.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held by a count of
competent jurisdiction to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. Use of the
word “including” shall not be limited by the terms following such word. All
references to singular or plural terms shall mean the other where appropriate.
 
5.6 Choice of Law.  This Agreement (including any claim or controversy arising
out of or relating to this Agreement) shall be governed by the law of the State
of Texas, without regard to conflict of law principles that would result in the
application of any law other than the law of the State of Texas. Any action,
suit or other legal proceeding of any kind or nature (collectively,
“Proceeding”) arising out of or relating to this Agreement shall be brought in
the courts of the State of Texas, County of Harris, or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Texas – Houston Division, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement in any other court.
 
5.7 Headings.  The section and subsection headings contained in this Agreement
are for reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.
 
5.8 Execution.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which shall be one and
the same document. The exchange of copies of this Agreement and of signature
pages by facsimile transmission, PDF or other electronic file shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile, PDF or other electronic file shall be deemed
to be their original signatures for all purposes.
 
[Signature Page to Follow]
 

 
-4-

--------------------------------------------------------------------------------

 

 
 
In Witness Whereof, the parties hereto have executed this Agreement on the date
first above written.
 


Company:
 
Rock Energy Resources, Inc.
 


 


 
__________________________________________
 
Rock V. Emery, President
 


 
Executive:
 


 
__________________________________________
 
__________________, individually
 



 

Signature Page
Employment Agreement
 
-5-

--------------------------------------------------------------------------------

 
